Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2008 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation Identification No.) or organization) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 640-2000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 21, 2008, we entered into a First Supplemental Indenture, by and between American Express Company and U.S. Bank National Association, as trustee, supplementing the Indenture dated as of November 21, 2003, by and between American Express Company and U.S. Bank National Association, as trustee, attached as Exhibit 4(s) to the post-effective amendment to Form S-3 (Registration Statement No. 333-138032) filed by American Express Company on November 28, 2006. Item 9.01 Financial Statements and Exhibits (d) Exhibits 1.1 First Supplemental Indenture dated as of May 21, 2008 by and between American Express Company and U.S. Bank National Association SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/ Stephen P. Norman Name: Stephen P. Norman Title: Secretary DATE: May 27, 2008
